Judgment and order reversed and new trial granted, costs to abide -the event, upon the ground that the only question that should have been submitted to the jury is whether the foreman directed plaintiff to take wool from the machine, and whether plaintiff was justified, in the absence of instructions as to the nature of the machine, in attempted compliance with the order to put his hand between the rollers, and whether if the order was given and plaintiff was *918so justified, defendant was negligent. Jenks, P. J., Hirsehberg, Thomas, Carr and Rich, JJ., concurred.